Citation Nr: 0034018	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-18 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a left knee condition, currently evaluated as 0 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had active duty service from October 1986 to 
November 1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the veteran's claim 
of entitlement to an increased rating for service-connected 
residuals of a left knee condition, evaluated as 0 percent 
disabling.  The RO also denied claims of entitlement to 
higher evaluations of service-connected nose injury, left 
wrist fracture, fracture, fifth metacarpal, right hand, and 
denied a claim of entitlement to a 10 percent rating based on 
multiple, noncompensable service-connected disabilities.  A 
notice of disagreement as to all denials, except for the 
claim for a 10 percent rating based on multiple, 
noncompensable service-connected disabilities, was received 
in February 1999, and a statement of the case was issued in 
July 1999.  A substantive appeal only as to the denial of the 
claim for a higher evaluation for service-connected residuals 
of a left knee condition was received in August 1998.  
Therefore, the claims for higher evaluations for a nose 
injury, a left wrist fracture, a fracture, fifth metacarpal, 
right hand, and the claim for a 10 percent rating based on 
multiple, noncompensable service-connected disabilities, are 
not before the Board at this time.  


REMAND

The most recent examination report containing findings 
pertinent to the veteran's left knee is a December 1997 VA 
joints examination.  However, a review of the veteran's 
substantive appeal (VA Form 9), received in August 1999, 
shows that he asserts that his service-connected residuals of 
a left knee condition has worsened since his last VA 
examination.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining an adequate 
VA examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990). 
Therefore, the Board has determined that a remand is required 
for the scheduling of a VA medical examination before the 
increased rating claim can be adjudicated.  

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his service-connected 
residuals of a left knee condition since 
December 1997.  After securing any 
necessary releases, the RO should obtain 
these records.  

2.  After completion of the above, the 
veteran should be scheduled for a VA 
orthopedic examination in order to 
determine the extent of disability caused 
by his service-connected residuals of a 
left knee condition.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must also cover any weakened 
movement in the veteran's left knee, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth in a 
detailed report.  The range of motion, in 
degrees, must be reported.  The presence 
or absence of painful motion must be 
reported.  The presence or absence of 
instability must be reported.  If there 
is instability, such must be graded.   If 
the veteran does not have pain or any of 
the other factors, that fact should be 
noted in the file.

3.  After the development requested has 
been completed, the RO should review the 
record and ensure that any examination 
report added to the record is in complete 
compliance with the directives of this 
REMAND.  If any report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

4.  The RO should then review the 
expanded record and determine whether a 
higher rating for service-connected 
residuals of a left knee condition is 
warranted.

5.  The veteran is informed that he is 
under an obligation to submit evidence in 
support of the claim.  If there is 
current evidence of instability, 
limitation of motion, or functional 
impairment, that evidence should be 
submitted.  The veteran may consider 
obtaining his own examination report and 
providing a copy of the remand to the 
examiner. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  The veteran is free to 
submit additional evidence in support of his claim. 


		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



